              Case 4:18-cv-01044-HSG Document 76 Filed 10/15/18 Page 1 of 4



 1   Ann McFarland Draper (SBN 065669)
       courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Tel: (415) 989-5620
 4
     Attorneys for Defendants and Cross/Counter
 5   Claimants Dan Rasure, TheShop dot Build LLC,
     and TheShop dot Build San Fran LLC
 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10   TECHSHOP, INC., a California corporation,        Case No. 4:18-cv-01044-HSG-JCS
     DORIS A. KAELIN, in her capacity as
11   Chapter 7 trustee for TECHSHOP, Inc., a
     California corporation,
12                          Plaintiff,
            vs.                                              Case Management Conference
13   DAN RASURE, et al,
                            Defendants.               Date & Time: October 23, 2018 at 2:00 p.m.
14
     DAN RASURE, et al,                               Judge:        Hon. Haywood S. Gilliam, Jr.
15                              Cross-Complainants,   Location:     Courtroom 2, 4th Floor
              vs.                                                   1301 Clay Street
16                                                                  Oakland, CA 94612
     TECHSHOP, INC., et al,
17                      Cross-defendants.             Trial Date:   June 3, 2019
                                                      Action Filed: January 16, 2018
18

19

20
                        SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO
21                                  ADJUST CASE SCHEDULE
22

23

24

25

26
27

28
     _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
     SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULE
              Case 4:18-cv-01044-HSG Document 76 Filed 10/15/18 Page 2 of 4



 1            Although replies are not common for administrative motions, this short reply is submitted

 2   by Defendants and Cross/ Counter-Claimants Dan Rasure, TheShop dot Build LLC, and TheShop

 3   dot Build San Fran LLC (collectively “Defendants” or “Movants”) to address new matter.

 4            1.       Plaintiff incorrectly suggests that Movants unilaterally caused the time crunch

 5   leading to the motion to modify the Case Schedule. Movants note that it was Plaintiff’s resistance

 6   to amending their own complaint to add Ms. Kaelin – who was the real party in interest – that

 7   pushed the Case Schedule. Although cross-complaints are normally not filed until the answer is

 8   filed, here Movants filed their cross-complaint on July 26 – a full month before their answer came

 9   due.

10            2.       Movants believe that this Court will ultimately deny Plaintiff’s pre-answer motion

11   to dismiss the cross-complaint. The problem, however, is that while that motion is pending,

12   Plaintiff has not answered and as a result Movants do not know what allegations Plaintiff will

13   deny and what affirmative defenses Plaintiff will assert. Movants have their own facts in hand,

14   but cannot complete their discovery or trial preparation on the cross-complaint without the

15   opportunity to conduct discovery on Plaintiff’s denials and defenses. This is completely

16   independent of Movants’ actions and decisions regarding the individual cross-defendants (Newton

17   and Woods).

18            3.       Mr. Rasure’s family suffered medical emergencies at the end of June and again in

19   early October that have adversely impacted the already tight discovery schedule set by the Court.

20                     A.       On June 26, Mr. Rasure’s pregnant wife suffered a stroke, necessitating that

21            she be transported by air ambulance from Western Kansas (where the Rasures live) to

22            Denver (which has top tier neonatal hospital facilities). Mr. Rasure, who was in California,

23            left immediately for the hospital in Denver. The following day (June 27), Mrs. Rasure

24            delivered their third child (a boy), who was born 6 weeks premature with serious

25            respiratory complications; the infant is now 16 weeks and still not able to breath on his

26            own. Mr. Rasure was unavailable to counsel for at least 3 weeks.

27                     B.       On October 8, 2018, Mrs. Rasure was seriously injured in an automobile

28
     _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                          -1
     SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULE
              Case 4:18-cv-01044-HSG Document 76 Filed 10/15/18 Page 3 of 4



 1            accident caused by the other vehicle failing to yield at a stop sign. Mrs. Rasure suffered a

 2            broken hip, had hip surgery two days later, and is restricted to bed for the next 8 weeks or

 3            more. The Rasures’ 5-year old son and 17 month old daughter were also in the car and

 4            suffered minor injuries.

 5            4.       All discovery matters have been referred to Chief Magistrate Judge Joseph C.

 6   Spero. There have been two hearings since the reference was made: one on September 13 and one

 7   on October 12. Magistrate Judge Spero is well aware of the overwhelming volume of discovery

 8   documents in this case. At the conclusion of the October 12 hearing, after ruling and in response

 9   to a question from counsel for Plaintiff, Magistrate Judge Spero identified on the record reasons

10   why he found that Plaintiff has not been prejudiced by the progress of discovery in this case.

11            5.       Movants anticipate that there may be additional discovery disputes in this case,

12   which would be another reason to modify the Case Schedule.

13

14            Accordingly, for the reasons set forth above, Movants respectfully request that this Court

15   grant this administrative motion, and issue a new Scheduling Order as prayed.

16

17   DATED: October 15, 2018                         Respectfully Submitted,

18                                                   DRAPER LAW OFFICES

19

20
21                                                   By          /s/ Ann McFarland Draper_______

22                                                          Ann McFarland Draper
                                                     Attorneys for Defendants and Cross/Counter
23                                                   Claimants Dan Rasure, TheShop dot Build LLC,
                                                     and TheShop dot Build San Fran LLC
24

25

26
27

28
     _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                          -2
     SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULE
              Case 4:18-cv-01044-HSG Document 76 Filed 10/15/18 Page 4 of 4



 1
                                             CERTIFICATE OF SERVICE
 2
              I, Ann McFarland Draper, hereby declare and certify as follows:
 3
              1.       I am an attorney at law over the age of eighteen (18) years and not a party to this
 4
     action. My business address is 75 Broadway, Suite 202, San Francisco, CA 94111.
 5
              2.       On October 15, 2018, I electronically served true and correct copies of the
 6
     foregoing document SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO ADJUST CASE
 7
     SCHEDULE
 8
               by electronically filing said document with the Clerk of the Court using the CM/ECF
 9
              system and transmission of the Notice of Electronic Filing for such document via the
10
              Court’s NEF system to the following persons, each of whom is deemed to have consented
11
              by electronic service by NEF:
12
                       James C. Pistorino            james@dparrishlaw.com
13
              I declare under penalty of perjury under the laws of the United States of America that the
14
     foregoing is true and correct and that this declaration was executed this 15th day of October, 2018,
15
     at San Rafael, State of California.
16
                                                                /s/ Ann McFarland Draper
17
                                                                Ann McFarland Draper
18

19

20
21

22

23

24

25

26
27

28
     _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                             -3
     SHORT REPLY BRIEF RE ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULE
